Citation Nr: 9930705	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-18 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Houston, Texas RO which denied the veteran's claim of 
entitlement to an increased rating.  In July 1996, the 
veteran informed the RO that he had moved to North Carolina.  
Jurisdiction of the claims file was thereafter transferred to 
the Winston-Salem, North Carolina RO.

Pursuant to the veteran's request for a hearing before a 
member of the Board, the RO scheduled one in June 1998, but 
he failed to appear.  The veteran thereafter requested 
another hearing because he claimed that the RO's notice 
informing him of the June 1998 hearing was sent to his old 
address.  The RO granted his request and, in a December 1998 
letter, informed the veteran to appear at a rescheduled 
hearing before a member of the Board in February 1999.  The 
RO, however, sent the December 1998 notification letter to 
the veteran's old address.  Given that the incorrect address 
had been used in the December 1998 notification letter, and 
that the veteran had informed the Board, in a letter dated in 
March 1999, that he still wanted a hearing, the Board 
remanded the case in April 1999 to afford the veteran the 
opportunity for the hearing he requested.  38 U.S.C.A. 
§ 7107(b) (West Supp. 1999).  Nevertheless, despite two 
notification letters sent to the veteran's current address of 
record, he failed to appear at the hearing scheduled before a 
member of the Board in September 1999.


FINDING OF FACT

The veteran experiences no more than marked limitation of 
motion in the right ankle; ankylosis of the right ankle is 
not shown.



CONCLUSION OF LAW

An increased rating for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 §§ 4.1, 4.27, 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right ankle disability is currently rated as 
20 percent disabling under Diagnostic Code 5271, which 
pertains to limitation of motion of the ankle, and represents 
the maximum rating that may be assigned under that code.  
Given the potentially applicable rating criteria, the veteran 
will only be entitled to a higher rating if ankylosis is 
shown.  A higher rating of 30 percent is warranted when there 
is ankylosis in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees; and, a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
(Full range of motion of the ankle is from 0 degrees to 20 
degrees in dorsiflexion, and from 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).)

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an increased rating is not 
warranted for his service-connected right ankle disability.  
The Board concludes that the right ankle disability is most 
appropriately rated at 20 percent under Diagnostic Code 5271.  
The most recent evidence includes correspondence from a 
private physician, dated in September 1994, which indicates 
that in, April 1993, the veteran had increased complaints of 
right ankle pain but no instability.  Examination revealed a 
well-healed surgical scar in the lateral aspect of the ankle, 
which was tender to palpation.  It was noted that the 
veteran's symptoms were of pain and not instability.  A 
December 1994 private treatment report indicates that the 
veteran had limited range of ankle motion with pain and 
swelling.

At the most recent VA examination in February 1996, 
limitation of dorsiflexion to 14 degrees (compared to 20 
percent on the left) and plantar flexion to 40 degrees 
(compared to 60 percent on the right), establish no more than 
marked limitation of motion.  Examination also revealed that 
the tendon became extremely tight when the veteran attempted 
to plantar flex his right foot, and that the area was 
painful.  It was also noted that the veteran's inversion had 
been corrected quite well, and that he was quite stable from 
an inversion/eversion standpoint.  The diagnoses were post-
operative repair of avulsion of right ankle ligaments - 
unsatisfactory result, and malposition of the transplanted 
peroneus brevis tendon.  Nevertheless, even with 
consideration of factors such as pain, the disability picture 
does not rise to the level of ankylosis, even at a favorable 
degree (which would still warrant a 20 percent rating).  
Since a 30 percent rating requires ankylosis of the ankle at 
an unfavorable degree, a rating in excess of the current 20 
percent is not warranted.  

The Board acknowledges the veteran's arguments that his right 
ankle disability has repeatedly been productive of pain; 
however, the pain is not shown to impair function to the 
degree necessary for the next higher rating.  Although the 
veteran has complained of pain that affects his ankle 
function, as noted above, the veteran's 20 percent rating 
under Code 5271 is the maximum rating available for 
limitation of motion of the ankle, short of ankylosis.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).  

As for scarring associated with the right ankle disability, 
there is no indication that any service-connected scar exists 
which causes functional impairment beyond that already 
contemplated by the criteria discussed above, or which is 
both tender and painful, or which is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118 (1999).  Although a 
tender scar was noted in 1993, any surgical scar, if 
currently extant, was not identifiable as both tender and 
painful on objective demonstration either in 1993 or 
thereafter.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
Therefore, no basis exists for assigning a separate rating on 
account of the post-operative scarring.  

The Board recognizes that the veteran's disability has been 
characterized by the RO as including sensory changes.  While 
a 1991 VA examination included findings of decreased 
sensation over the right ankle, when the veteran was seen by 
a private physician in January 1993, it was reported that 
sensation was fairly good.  Thereafter, no loss of sensation 
or sensory neuropathy was noted on subsequent examinations.  
Consequently, there is no basis in the current record for 
awarding a rating on account of sensory changes in the right 
ankle area.  See 38 C.F.R. § 4.124a (1999) (a compensable 
rating is assignable for paralysis, neuritis, or neuralgia, 
but only when there is at least mild sensory impairment).  

Although the veteran has argued that the problems he 
experiences warrant a higher rating, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards, which, as noted above, allow for no more 
than a 20 percent rating.  See 38 C.F.R. § 3.321 (1998).  The 
current evidence of record does not demonstrate that his 
right ankle disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that this disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim for an increased rating for service-connected right 
ankle disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right ankle disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

